Order filed August 23, 2018




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                              NO. 14-18-00680-CV
                                 ____________

                       IN THE INTEREST OF M.E.H.


                  On Appeal from the 345th District Court
                           Travis County, Texas
                  Trial Court Cause No. D-1-AG-15-002375

                                   ORDER
      This appeal is one of five appeals pending from the underlying suit. Those
appeals were filed in the Third Court of Appeals and transferred to this court by
order of the Supreme Court. The appeal numbers are:

              3rd Court of Appeals       14th Court of Appeals

              03-18-00165-CV             14-18-00281-CV
              03-18-00475-CV             14-18-00675-CV
              03-18-00489-CV             14-18-00680-CV
              03-18-00490-CV             14-18-00681-CV
              03-18-00491-CV             14-18-00682-CV

This order pertains to appeal 14-18-00680-CV only.
      The notice of appeal states appellant desires to appeal from the “Order to
Revoke Suspension of Commitment signed by the Court on May 10, 2018.” No such
order appears in the clerk’s record, which was filed August 8, 2018.

      Accordingly, we direct the Travis County District Clerk to file a supplemental
clerk’s record by September 4, 2018, containing:

     1. Motion to Revoke Suspension of Commitment, filed February 7, 2018; and

     2. Order to Revoke Suspension of Commitment, signed May 10, 2018.

See Tex. R. App. P. 34.5(c).

      If either of the requested items is not part of the case file, the district clerk is
directed to file a supplemental clerk’s record containing a certification so stating.



                                    PER CURIAM